DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Lerch et al. for a “trusted device establishment” filed February 4, 2019 has been examined.  
 
This application claims priority to U.S. provisional application number 62/737,827, which is filed on September 27, 2018.
 
Allowable Subject Matter
  
Claims 1-20 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations that at least one processor configured to: receive, via a direct wireless connection and from an other device, a public key associated with the other device and an indication of a data item previously provided to the other device via an out-of-band channel; verify that the indication of the data item corresponds to the data item previously provided to the other device via the out-of-band channel; store, in a secure 

Referring to claim 13, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations that providing, by a device and via a direct wireless connection with an other device, a public key associated with the device and an indication of a data item previously provided to the device via an out-of-band channel;
transmitting to the other device, subsequent to the providing, a request to access a secure device, the request comprising the public key, the secure device being separate from the device and the other device; receiving, from the other device, an attestation data item signed by a private key of the other device, the attestation data item comprising the public key of the device and an indication of one or more access rights assigned to the public key by the other device, the one or more access rights corresponding to the secure device; providing the attestation data item to the secure device; and accessing the secure device in accordance with the one or more access rights assigned to the public key.

Referring to claim 17, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest a system comprising: 
a first device comprising at least one first processor configured to: establish a trust relationship with a second device via a direct wireless connection; store, in a secure memory region and in conjunction with establishing the trust relationship with the second device, a public 
the second device comprising at least one second processor configured to:
establish the trust relationship with the first device and transmit, via the direct wireless connection, the public key to the first device; receive the attestation data item from the second device; provide the attestation data item to the secure device; and access the secure device in accordance with the one or more access rights assigned by the first device to the public key of the second device; and 
the secure device comprising at least one third processor configured to: receive, from the second device, the attestation data item; verify that the attestation data item was signed by the private key of the first device and that the public key contained in the attestation data item corresponds to the public key of the second device; and provide access to the second device in accordance with the one or more access rights when the attestation data item is verified as having been signed by the private key of the first device and the public key contained in the attestation data item is verified as corresponding to the public key of the second device.

Claims 2-12, 14-16 and 18-20 depend either directly or indirectly upon independent claims 1, 13 and 17, respectively; therefore, these claims are also allowed by virtue of their dependencies.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684